Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the claim amendments dated 8/6/2021. Claims 2-8, 26, 28, and 30 have been cancelled. Claims 1, 9-25, 27, and 29 are pending and are examined based on the merits herein. 

Application Priority
This application filed 12/22/2020 is a continuation of 16268373, filed 02/05/2019, 16268373 is a continuation in part of 16241631, filed 01/07/2019, now U.S.10500170, 16241631 is a continuation of 15898143, filed 02/15/2018, U.S. 10213393.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9-25, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Vergez et al. (US 8574626, hereinafter Vergez ‘626) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
Vergez ‘626 teaches a controlled release osmotic device that comprises 50-75 mg, 65-320 mg or 100-600 mg of amantadine (claims 53-56) and the osmotic device comprising 160-320 mg of amandine provides AUC ∞ is about 6670 ng h/ml to 19000 ng h/ml for amantadine when administered once daily. Vergez ‘626 in example 5 teach amantadine IR, CR are given daily on a morning dose for Parkinson’s patients (see col. 36, lines 53-54). The reference teaches that the osmotic device includes a semipermeable membrane having a controlled porosity that can be adapted as needed to cooperate with the osmotic salt in providing a predetermined drug release profile (abstract). Vergez ‘626 claims a method of treating a condition, disease or disorder that is therapeutically responsive to amantadine therapy, including Parkinson’s disease with the osmotic device comprising amantadine (see claims 38-39, 40). 
Vergez ‘626 explicitly teaches that in some embodiments, the osmotic device comprises an external coat, comprising a second active agent (active ingredient) for immediate release of the drug. The second active ingredient in the external rapid release coat can be selected from the group consisting of an anti-Parkinsonian drug, and the active ingredient in the external coat can be amantadine (See col. 6, lines 56-65, also see col. 30, lines 65-67, col. 31 lines 1-4). Further taught by the reference is that “When amantadine is present in the external coat and in the core, the total amount of amantadine in the osmotic device can range from 65-320 mg. The amount of amantadine in the core will generally exceed the amount present in the external coat. Accordingly, the amount of amantadine in the core will generally range from 50-85% of the total amount present in the osmotic device (See col. 31, lines 9-15). The reference disclose that the osmotic device include tablets, capsules (see col. 1, lines 34-35).
Vergez ‘626 teach in col. 32, ‘Three amantadine HCl osmotic device tablets (160 mg, 240 mg and 320 mg strengths of drug) were manufactured and comprised osmotic cores comprising 100 mg, 180 mg and 260 mg, respectively, of controlled release amantadine, and an external coating comprising 60 mg of immediate release amantadine, as described in Example 9. See also claim 36 below. 




    PNG
    media_image1.png
    629
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Vergez is not explicit in teaching the dimensions of the solid dosage form. 
Mittal in 3.2.1 (page 45) disclose that tablets and capsules are the most common solid oral dosage forms. In 3.4.1 (page 56). The reference discusses the process of tablet formulation, the most common shapes being round, oval and capsule shaped. Mittal teaches that tooling experts have developed significant knowledge in this area; the tablet diameter of about 9 mm is being made. In 3.4.1.1, the tablet volume is being determined from the shape. In general, a diameter to height ratio of the tablet of 1.5 to 2.5 is recommended. Hence, for a tablet with 9 mm diameter, the height would be 3.6-6 mm. The volume of the tablet as per the reference is:
    PNG
    media_image3.png
    149
    545
    media_image3.png
    Greyscale
(p 58).
If the diameter is 9 mm, the corresponding volume will be 286 cubic mm or 381 cubic mm (if n is 1.5 or 2.0 for example) and the height would range from 3.6-6 mm (n = 1.5-2.5).  The reference in detail discusses the formulation development of oral dosage forms and the parameters involved, e.g. height, volume, diameter etc. in the manufacturing process of the dosage forms (See 3.3.2, Manufacturability, 3.4.1.1). 
	A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious to determine the tablet sizes and dimensions and they can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Vergez ‘626 would have found it obvious formulate a solid oral dosage form comprising 258 mg amantadine free base because Vergez explicitly teaches osmotic device comprising extended release and an immediate release (IR) form, the composition comprising 320 mg of amantadine HCl which is equivalent to about 258 mg (see instant specification, page 13, [0119]); as to wherein at least 50 % is in the extended release form, the reference in the examples and in the claims teach about 260 mg of amantadine HCl which is 209 mg in free base in controlled release form (extended release, hereinafter ER), which is at least 50%. A person of ordinary skill in the art would have been motivated to arrive at the claimed solid oral dosage form comprising amantadine with a reasonable expectation of success and to use the dosage form in treating Parkinson’s disease. Thus claim 1 would have been obvious over the combined prior art. 
As to claim 9, Vergez teaches formulation with 240 mg of amantadine HCl, which is about 193 mg of amantadine free base, as to wherein at least 50 % is in the extended release form, the reference in the examples and in the claims teach about 180 mg of amantadine HCl in ER form, i.e. 145 mg in free base which is at least 50%.
As to claim 17, Vergez teaches compositions comprising amantadine in an amount of about 160 mg of amantadine HCl (equivalent to 129 mg free base) and 100 mg of the salt in ER form (equivalent to 80 mg in free base, which is at least 50%.
A person of ordinary skill in the art would have been motivated to prepare the formulation(s) as in claims 9 and 17 to administer and treat Parkinson’s disease in a patient.
It is noted that the limitations in claims 10-16, 18-24 are to the dimensions of the solid oral dosage form for e.g. tablets. It would have been obvious to a skilled artisan from the above teachings of the prior art to prepare oral dosage form tablet comprising amantadine as claimed with specific dimensions (height, volume etc.) as they can be customized based on the needs, e.g. dosage amount. and can be manufactured as per Mittal. 
As to claims 25, 27 and 29, Vergez teaches tablet oral dosage forms comprising amantadine. It is within the skill of an artisan to make solid oral dosage forms comprising amantadine as tablets as the manufacturing process is well established and is taught in the prior art (for, e.g. see Mittal). 
	
	Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: Went teaches extended release capsules comprising amantadine hydrochloride (Example 2). Went teaches the pharmaceutical composition can be formulated in the form of tablets, capsules etc. (col. 15, lines 50-51). The reference in Table 2 teaches a composition comprising amantadine in IR and modified release, 100-200 mg, 50-100 mg (US 9072697 B2).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US 10,500,171 (‘171) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
The instant claims are directed to:

    PNG
    media_image4.png
    442
    711
    media_image4.png
    Greyscale

The dependent claim 25 is limited to different dimensions and to tablet. 
The reference patent claims are to a method of treating a drug-induced extrapyramidal reaction in an adult patient, comprising administering to the patient a pharmaceutical composition comprising i) an osmotic agent and amantadine or a pharmaceutically acceptable salt thereof in an extended release form, and ii) amantadine or a pharmaceutically acceptable salt thereof in an immediate release form, wherein the composition comprises 258 mg of amantadine free base equivalent, and wherein the mean steady-state Cavg of the composition is at least 95% of the mean steady-state Cavg provided by the same daily quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form or wherein the steady-state AUCO-24 for the composition is at least 95% of the steady-state AUCO-24 provided by the same daily quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form. Claim 18 includes wherein the steady-state Cmax of the composition is comparable to the steady-state Cmax provided by the same daily quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form or wherein the composition comprises 258 mg of amantadine free base equivalent, and wherein steady-state is achieved by about Day 6.
The reference claims teach the use of an extended release and IR composition comprising 258 mg of amantadine free base equivalent as in the instant claims for use in a method but is not explicit in teaching the dimensions of the solid dosage tablet of amantadine as claimed. 
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious to prepare solid dosage forms, e.g. tablet. A person of ordinary skill n the art would have found it obvious that the tablet sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in claim 1 as to the dimensions of the solid oral dosage form for e.g. the tablets can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, it is within the skill of an artisan to adjust the amounts of amantadine in the ER and IR (immediate release) form based on the drug delivery required in the system. The instant claims 1, 25 would have been obvious over the reference claims and the prior art teachings.  

Claims 1, 9-25, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US 10,512,617 (‘617) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
The instant claims as above. 
The reference claim 1 is to a method of treating Parkinson's disease in a patient, comprising: i) administering to the patient once daily in the morning a pharmaceutical composition comprising about 129 mg of amantadine free base equivalent for about one week; ii) increasing the dose of amantadine by administering to the patient once daily in the morning a pharmaceutical composition comprising about 193 mg of amantadine free base equivalent; wherein each of the pharmaceutical compositions comprises i) an extended release component comprising amantadine free base equivalent; and ii) an immediate release component comprising about 48 mg of amantadine free base equivalent; wherein each of the pharmaceutical compositions is a solid oral dosage form, wherein the maximum daily dose of amantadine is about 322 mg of amantadine free base equivalent, wherein the mean Cmax of the pharmaceutical composition comprising about 129 mg of amantadine free base equivalent after a single-dose administration is between about 50% and about 125% of the mean Cmax provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form; and wherein the mean Cmax of the pharmaceutical composition comprising about 193 mg of amantadine free base equivalent after a single-dose administration is between about 50% and about 175% of the mean Cmax provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form. Claim 8 is to the same method of claim 1 but with limitations pertaining to AUC0∞. Claim 13 is to the same method of treating Parkinson’s disease but has limitations of  increasing the dose of amantadine by administering to the patient once daily in the morning a pharmaceutical composition comprising about 258 mg of amantadine free base equivalent; wherein the mean Cmax of the pharmaceutical composition comprising about 258 mg of amantadine free base equivalent after a single-dose administration is between about 95% and about 250% of the mean Cmax provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form. Claim 53 is to the same method of treating Parkinson’s disease as claim 43 but with limitations pertaining to AUC0∞.
The reference teaches the use of an extended release and IR composition comprising amantadine free base equivalent (258 mg or 129 mg or 193 mg) solid dosage form as in the instant claims but is not explicit in teaching the dimensions of the solid dosage and as a tablet. 
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious that the tablets sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in the claims 1, 9-24 as to the dimensions of the solid oral dosage form for e.g. the tablets can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, the reference claims teaches 129 mg, 193 mg, 258 mg of amantadine free base in the ER form. Also taught is that 48 mg of amantadine free base is in the immediate release form. As to the solid dosage form to be tablet, Mittal explicitly teach tablet as a dosage form and one of ordinary skill in the art would have found it obvious to formulate the patent reference amantadine solid dosage form as tablets for administration. Thus the instant claims 1, 9-25, 27 and 29 would have been obvious over the reference claims and the prior art teachings.  




Claims 1, 9-25, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US 10,500,172 (‘172) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
The instant claims as above. 
The reference claim 1 is to a method of treating a drug-induced extrapyramidal reaction in an adult patient, comprising: i) administering to the patient once daily in the morning a pharmaceutical composition comprising about 129 mg of amantadine free base equivalent for about one week; ii) increasing the dose of amantadine by administering to the patient once daily in the morning a pharmaceutical composition comprising about 193 mg of amantadine free base equivalent; wherein each of the pharmaceutical compositions comprises i) an extended release component comprising amantadine free base equivalent; and ii) an immediate release component comprising about 48 mg of amantadine free base equivalent; wherein each of the pharmaceutical compositions is a solid oral dosage form, wherein the maximum daily dose of amantadine is about 322 mg of amantadine free base equivalent, wherein the mean Cmax of the pharmaceutical composition comprising about 129 mg of amantadine free base equivalent after a single-dose administration is between about 50% and about 125% of the mean Cmax provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form; and wherein the mean Cmax of the pharmaceutical composition comprising about 193 mg of amantadine free base equivalent after a single-dose administration is between about 50% and about 175% of the mean Cmax provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form. Claim 38 is to the same method of claim 31 but with limitations pertaining to AUC0∞. Claim 43 is to the same method of treating a drug-induced extrapyramidal reaction but has limitations of increasing the dose of amantadine by administering to the patient once daily in the morning a pharmaceutical composition comprising about 258 mg of amantadine free base equivalent; wherein the mean Cmax of the pharmaceutical composition comprising about 258 mg of amantadine free base equivalent after a single-dose administration is between about 95% and about 250% of the mean Cmax provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form. Claim 53 is to the same method of treating a drug-induced extrapyramidal reaction as claim 43 but with limitations pertaining to AUC0∞.
The reference teaches the use of an extended release and IR composition comprising amantadine free base equivalent (258 mg or 129 mg or 193 mg) dosage form as in the instant claims but is not explicit in teaching the dimensions of the solid dosage and as a tablet. 
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious that the tablets sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in the claims 1,9-24 as to the dimensions of the solid oral dosage form for e.g. the tablets and can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, the reference claims teaches 129 mg, 193 mg, 258 mg of amantadine free base in the ER form. Also taught is that 48 mg of amantadine free base is in the immediate release form. The reference claims teaches 48 mg of amantadine free base is in the immediate release form. Mittal explicitly teach tablet as a dosage form and one of ordinary skill in the art would have found it obvious to formulate the patent reference amantadine solid dosage form as tablets for administration. Thus the instant claims 1, 9-25, 27 and 29 would have been obvious over the reference claims and the prior art teachings.  

Claims 1, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US 10,500,170 (‘170) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
The instant claims as above. 
The reference claims are to method of treating Parkinson’s disease in a patient, comprising administering to the patient a pharmaceutical composition comprising i) amantadine or a pharmaceutically acceptable salt thereof in an extended release form, and ii) amantadine or a pharmaceutically acceptable salt thereof in an immediate release form, wherein the composition comprises 258 mg of amantadine free base equivalent. 
The reference teaches the same amantadine composition as in the instant claims in a method of treating Parkinson’s disease. The reference claims do not teach the dimensions and tablet form of the solid oral dosage form.
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious to prepare solid dosage forms, e.g. tablet. A person of ordinary skill in the art would have found it obvious that the tablet sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in claim 1 to the dimensions of the solid oral dosage form for e.g. the tablets can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, it is within the skill of an artisan to adjust the amounts of amantadine in the ER and IR (immediate release) form, for e.g. as tablet based on the drug delivery required in the system. The instant claims 1, 25 would have been obvious over the reference claims and the prior art teachings.  

Claims 1, 9-25, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. 10,213,393 (‘393) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
	The instant claims as discussed above. 
	‘393 claims are to a method of treating Parkinson's disease in a patient, comprising: i) administering to the patient once daily in the morning a pharmaceutical composition comprising about 129 mg of amantadine free base equivalent for one week; ii) increasing the dose of amantadine by administering to the patient once daily in the morning a pharmaceutical composition comprising about 193 mg of amantadine free base equivalent; wherein each of the pharmaceutical compositions comprises i) an extended release component comprising amantadine free base equivalent; and ii) an immediate release component comprising about 48 mg of amantadine free base equivalent, wherein each of the pharmaceutical compositions is an osmotic device comprising an osmotic agent and an osmotic coating, wherein the maximum daily dose of amantadine is about 322 mg of amantadine free base equivalent, wherein each of the pharmaceutical compositions provides a mean change in amantadine plasma concentration as a function of time (dC/dT) that is between about 40% and about 70% of the dC/dT provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form, and wherein the dC/dT values are measured in a single dose human pharmacokinetic study over the time period between 0 and 4 hours after administration.
The reference teaches the use of an extended release and IR composition comprising amantadine free base equivalent (258 mg or 129 mg or 193 mg) dosage form as in the instant claims but is not explicit in teaching the dimensions of the solid dosage and as a tablet. 
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious that the tablets sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in claims 1,9-24 as to the dimensions of the solid oral dosage form for e.g. the tablets and can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, the reference claims teaches 258 (or 129 mg or 193 mg) mg of amantadine free base in the ER form. Also taught is that amantadine free base (e.g. 48 mg) is in the immediate release form. It is within the skill of an artisan to adjust the amounts of amantadine in the ER and IR (immediate release) form, for e.g. as tablet based on the drug delivery required in the system. Mittal explicitly teach tablet as a dosage form and one of ordinary skill in the art would have found it obvious to formulate the patent reference amantadine solid dosage form as tablets for administration. Thus the instant claims 1, 9-25, 27 and 29 would have been obvious over the reference claims and the prior art teachings.  

Claims 1, 9-25, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. 10,213,394 (‘394) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development). 
The instant claims as discussed above. 
	‘394 claims are to a method of treating a drug-induced extrapyramidal reaction in an adult patient, comprising: i) administering to the patient once daily in the morning a pharmaceutical composition comprising about 129 mg of amantadine free base equivalent for one week; ii) increasing the dose of amantadine by administering to the patient once daily in the morning a pharmaceutical composition comprising about 193 mg of amantadine free base equivalent; wherein each of the pharmaceutical compositions comprises i) an extended release component comprising amantadine free base equivalent; and ii) an immediate release component comprising about 48 mg of amantadine free base equivalent, wherein each of the pharmaceutical compositions is an osmotic device comprising an osmotic agent and an osmotic coating, wherein the maximum daily dose of amantadine is about 322 mg of amantadine free base equivalent, wherein each of the pharmaceutical compositions provides a mean change in amantadine plasma concentration as a function of time (dC/dT) that is between about 40% and about 70% of the dC/dT provided by the same quantity of amantadine or a pharmaceutically acceptable salt thereof in an immediate release form, and wherein the dC/dT values are measured in a single dose human pharmacokinetic study over the time period between 0 and 4 hours after administration.
The reference teaches the use of an extended release and IR composition comprising amantadine free base equivalent (258 mg or 129 mg or 193 mg) dosage form as in the instant claims but is not explicit in teaching the dimensions of the solid dosage and as a tablet. 
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious that the tablets sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in claims 1, 9-24 as to the dimensions of the solid oral dosage form for e.g. the tablets and can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, the reference claims teaches 258 mg (or 129 mg or 193 mg) of amantadine free base in the ER form. Also taught is that amantadine free base (e.g. 48 mg) is in the immediate release form. It is within the skill of an artisan to adjust the amounts of amantadine in the ER and IR (immediate release) form, for e.g. as tablet based on the drug delivery required in the system. Mittal explicitly teach tablet as a dosage form and one of ordinary skill in the art would have found it obvious to formulate the patent reference amantadine solid dosage form as tablets for administration. Thus the instant claims 1, 9-25, 27 and 29 would have been obvious over the reference claims and the prior art teachings.  

Claims 1, 9-25, 27 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-48 of U.S. application 17/179060 (‘060) in view of Mittal (Levin, Editor, How to Develop, Robust Solid Oral Dosage Forms, 2017, Chapter, 3, Formulation Development).
The instant claims as above. 
The reference claim 31 is to a method of treating a drug-induced extrapyramidal reaction in an adult patient, comprising administering to the patient a pharmaceutical composition comprising: i) amantadine or a pharmaceutically acceptable salt thereof in an extended release form, and ii) amantadine or a pharmaceutically acceptable salt thereof in an immediate release form, wherein the composition comprises about 129 mg of amantadine free base equivalent and has a specific in vitro dissolution profile as claimed. Claims 37 and 43 are to the same methods except the amount of amantadine composition comprises 193 mg or 258 mg of amantadine free base equivalent. 
The reference teaches the use of an extended release and IR composition comprising amantadine free base equivalent (258 mg or 129 mg or 193 mg) dosage form as in the instant claims but is not explicit in teaching the dimensions of the solid dosage and as a tablet. 
Mittal as above. 
A person of ordinary skill in the art before the effective filing date of the invention from the teachings of Mittal would have found it obvious that the tablets sizes and dimensions vary, further the sizes can be manufactured to specific dimensions based on the need, e.g. dosage amount, shape of the drug. It is noted that the limitations in claims 1, 9-24 as to the dimensions of the solid oral dosage form for e.g. the tablets and can be manufactured with specific dimensions by customization. As to the limitation of wherein at least 50 % is in the extended release form, the reference claims teaches 258 mg (or 129 mg or 193 mg) of amantadine free base in the ER form. Also taught is that amantadine free base is in the immediate release form. It is within the skill of an artisan to adjust the amounts of amantadine in the ER and IR (immediate release) form, for e.g. as tablet based on the drug delivery required in the system. Mittal explicitly teach tablet as a dosage form and one of ordinary skill in the art would have found it obvious to formulate the patent reference amantadine solid dosage form as tablets for administration. Thus the instant claims 1, 9-25, 27 and 29 would have been obvious over the reference claims and the prior art teachings.  

	



					Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627